Citation Nr: 0124048	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  01-05 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 25, 1991 
for the grant of service connection for bilateral hearing 
loss, evaluated as 100 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from November 1943 to May 
1946.

This appeal arises from an April 2001, Department of Veterans 
Affairs Regional Office (VARO), Chicago, Illinois rating 
decision, which denied the appellant an effective date 
earlier than April 25, 1991 for service-connection for 
bilateral hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The Board denied the appellant's claim for entitlement to 
service connection for bilateral hearing loss on the basis 
that new and material evidence sufficient to warrant 
reopening of his claim had not been submitted in a final June 
1990 decision.

3.  The RO was not in possession of any 
communication/evidence from the date of the Board's final 
June 1990 denial of the appellant's claim for service 
connection for bilateral hearing loss and his claim to reopen 
received on April 25, 1991 which can reasonably be construed 
as a formal or informal claim of entitlement to VA 
compensation benefits for bilateral hearing loss.  

CONCLUSION OF LAW

The requirements for an effective date earlier than April 25, 
1991 for the grant of service-connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.102, 3.400(o)(2) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, by virtue of the Statement of the 
Case issued during the pendency of the appeal, the appellant 
has been given notice of the information, medical evidence, 
or lay evidence necessary to substantiate his claim for an 
earlier effective date for service connection for bilateral 
hearing loss.  It appears that all evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder.  In these circumstances, 
there is no reasonable possibility that further assistance to 
the appellant would aid in substantiating his claim for an 
earlier effective date for service connection.  Therefore, a 
remand for development under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) is 
not necessary.

The appellant essentially contends that he is entitled to an 
effective date prior to April 25, 1991 for the grant of 
service-connection for bilateral hearing loss.  In essence, 
he alleges that he has had bilateral hearing loss since 
service as the result of noise exposure.  Thus, an earlier 
effective date for the grant of service connection is 
warranted.

The appellant's claim for entitlement to service connection 
for bilateral hearing loss was denied in a final June 1990 
Board decision.

Once a decision is final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a) (2000).

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(a),(b)(1) (West 1991), which provides that the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  See also 38 C.F.R. § 
3.400(b)(2) (2000) (to the same effect).  Otherwise, in cases 
where the application is not filed until more than one year 
from release of service, the effective date of an evaluation 
and award of compensation based on an original claim or a 
claim reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Id.

Following the Board's June 1990 decision, the appellant 
requested copies of his service medical records and VA 
records in February 1991, March 1991, and April 1991. In a 
letter received on April 25, 1991, he indicated that he 
wished to "reopen [his] claim and start over."  The 
effective date assigned by VARO for service connection for 
bilateral hearing loss was April 25, 1991, the date on which 
the appellant filed to reopen his claim.  

In this case, service connection for bilateral hearing loss 
was granted based on a reopened claim filed on April 25, 1991.  
As mentioned, the effective date of an award based on a 
reopened claim for service connection shall be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  The currently assigned 
effective date is April 25, 1991, based on the RO's receipt of 
the appellant's claim to reopen for service connection for 
bilateral hearing loss filed many years after his military 
separation.


ORDER

An effective date earlier than April 25, 1991 for service-
connection for bilateral hearing loss is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

